John Hancock Variable Insurance Trust Supplement dated June 28, 2011 to the Prospectus dated May 2, 2011 Active Bond Trust Bond PS Series Bond Trust Strategic Allocation Trust Barry Evans no longer serves as a Portfolio Manager to the fund. Jeffrey N. Given and Howard C. Greene will continue to serve as portfolio managers to the fund. Strategic Income Opportunities Trust Barry Evans no longer serves as a Portfolio Manager to the fund. Daniel S. Janis III, John F. Iles and Thomas C. Goggins will continue to serve as portfolio managers to the fund. International Growth Stock Trust Effective August 31, 20011, Barrett Sides will no longer serve as a Portfolio Manager to the fund. Clas Olsson, Shuxin Cao, Matthew Dennis, Jason Holzer and Mark Jason will serve as portfolio managers to the fund.
